Citation Nr: 1525209	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-28 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability evaluation for depression in excess of 50 percent.

2.  Entitlement to an effective date earlier than May 30, 2013, for a total disability rating based on individual employability due to a service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2008 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of October 2009 and August 2014 of the Department of Veterans Affairs (VA) Regional Office (RO).  

As indicated above, VA granted the Veteran a TDIU effective May 30, 2013.

VA grants an initial rating of 70 percent for depression.  The earlier effective date issue is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas such as family relations, judgment, and mood, due to such symptoms as suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for entitlement to a 70 percent disability evaluation for PTSD have been approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA compensation examinations in May 2009 and January 2013.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran had a VA Travel Board Hearing in May 2014 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issue presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012). 

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A 50 percent rating is assigned when a veteran's psychiatric disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

The Board is to consider the Global Assessment of Functioning ("GAF") scores that have been reported during the rating period for consideration.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging from 51 to 60 represent moderate symptoms, such as flattened affect and circumstantial speech, and occasional panic attacks; or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's psychiatric symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
 
VA examined the Veteran in May 2009 prior to his discharge from service.  He reported being married for eight years, and that his relationships with his wife and four children were "pretty good."  He denied having any close friends, and reported that he "sought mental health treatment when he began having thoughts of swerving his car into oncoming traffic."  He reported feeling "totally useless" and "passively wish[ed] to be dead."  The examiner assigned a GAF score of 51, but she noted he was assigned a GAF score of 41 in January 2009 following hospitalization because of suicidal ideation.  The examiner found the Veteran did not have total occupational and social impairment due to his depression, but did present reduced reliability and productivity because of it.

VA has treated the Veteran extensively since 2010 for his depression.  In this time, his symptoms have manifested in irritability, chronic sleep problems, and suicidal ideation.  His GAF scores have consistently ranged from 41-51.  

VA examined the Veteran again in January 2013.  The examiner diagnosed him with adjustment disorder with depressed mood.  The examiner found the Veteran had occupational and social impairment with occasional decrease in work efficiency.  The examiner noted the Veteran worked as a substitute teacher, working 1-2 days on average.  Th examiner reported the Veteran slept 3-4 hours per night on average, with back pain and nightmares impairing his sleep.  The examiner assigned a GAF score of 50.

In May 2013, the Veteran's wife noted his "constant pain, depression, and ensuing drugs have left him exhausted and irritable."  She also stated "there are nights when [she is] too scared to leave him alone" because she fears he will commit suicide. 

The Veteran testified in May 2014 before the undersigned.  He testified that he has an "up and down" relationship with his family, but that his children "don't like being around [him] because they're afraid [he's] just going to go off and hurt them."  His irritability, which he testified began at discharge, sometimes requires him to "go hide in [his] closet."  He also testified that he does not socialize with friends, and that he has panic attacks 2-3 times per week.  He noted that his depression "plays a role" in his inability to work, and that he has had suicidal ideation "every day" since 2009.  Tellingly, while he testified that he believed his symptoms supported a 70 percent rating, he noted he "definitely [didn't] think [he met] the 100 percent rating stuff" because he is "able to communicate and not blubber."

Considering the Veteran's GAF scores, history of suicidal ideation, reported panic attacks, and the impact of his depression upon his family, he has demonstrated numerous psychiatric behaviors that support a 70 percent rating for the appellate period.  

The evidence also reveals the Veteran's symptoms do not rise to the criteria for a 100 percent rating.  Although socially isolated, he has a working relationship with his wife and children, and therefore he is not totally socially and occupationally impaired.  Additionally, neither of the two VA examiners found the Veteran to have total occupational and social impairment, nor did the Veteran believe his symptoms supported such a rating.  

Extra-Schedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

Here, the predominant psychiatric symptomatology the Veteran experiences as a result of his depression (such as suicidal ideation and panic attacks) are already contemplated and compensated for by the current rating criteria.  Moreover, as noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  Moreover, despite the Board decision being remanded by the Court, there was no suggestion in the JMR that the Veteran's psychiatric disability was in any way exceptional or unusual so as to warrant referral for extraschedular consideration.  As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.


ORDER

An initial 70 percent rating for PTSD is granted, subject to the regulations governing monetary benefits.


REMAND

VA granted the Veteran a TDIU, effective May 30, 2013, in an August 2014 rating decision.  The Veteran submitted a statement that same month disagreeing with the effective date.  The RO should have construed this as a Notice of Disagreement.  It did not, so it adjudicated the issue in error in a November 2014 rating decision.  This rating decision is void, and the RO will issue a Statement of the Case on remand.


Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case for the earlier effective date TDIU issue pursuant to Manlincoln v. West, 12 Vet. App. 238 (1999).  The RO is advised to consider Rice v. Shinseki, 22 Vet. App. 447 (2009) when deciding this issue.

The Veteran must be advised of the time limit in which he may file a substantive appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


